Exhibit 10.13

 

GRAPHIC [g16611koi001.gif]

 

June 15, 2006

 

Kevin Poulos

[address]

 

Dear Kevin:

 

It is with great pleasure that I offer you the position of Vice President,
Marketing and Sales with Optimer Pharmaceuticals, Inc. reporting to Dr. Michael
N. Chang.

 

Associated with this opportunity, we offer the following compensation and
benefits:

 

1.                                       Annual Salary: $180,000 US Dollars,
paid semi-monthly.

 

2.                                       Optimer offers a competitive benefit
package to you and your eligible dependents that includes Medical, Dental,
401(k), Vision, and Group Term Life Insurance.

 

3.                                       Stock Options: The Company will provide
the Executive with the following long-term incentive compensation arrangement in
accordance with the terms of Company’s 1998 Incentive Stock Option Plan (“Stock
Option Plan”).

 

Following commencement of your employment and pending approval by Optimer’s
Board of Directors, you will be granted an Option to purchase 160,000 shares of
Optimer Pharmaceuticals, Inc. Common Stock at the current fair market value as
determined by the Board. The vesting schedule for this Option is over a four
year period with a one-year cliff and monthly thereafter.

 

4.                                       Optimer has 11 official holidays. In
addition, you will begin accruing paid vacation at a rate of 17 days per year
(5.67 hours per pay period) beginning with your first pay period as a full-time
employee. You will also be provided with 5 days of sick time per year.

 

5.                                       Severance/Acceleration:

 

a.                                       If your employment is terminated by the
Company without Cause (as defined below) (other than by reason of death or
Disability (as defined in Section 22(e)(3) of the Internal Revenue Code of 1986,
as amended)), then you shall be entitled to receive, subject to your execution
of a general release of claims containing customary provisions and reasonably
acceptable to the Company and your continued compliance with the provisions of
your Employee Proprietary Information Agreement, continued payment of your then
current base salary pursuant to the Company’s standard payroll policies and
subject to applicable withholding for a three month period following the date of
such termination.

 

b.                                      If your employment is terminated by the
Company without Cause (other than by reason of death or Disability) within
12 months after a Change of Control (as defined below), then you shall be
entitled to receive, subject to your execution of a general release of claims
containing customary provisions and reasonably acceptable to the Company and
your continued compliance with the provisions of your Employee Proprietary
Information Agreement, continued payment of your then current base salary
pursuant to the Company’s standard payroll policies and subject to applicable
withholding for a six month period following the date of such termination, and
all of your unvested options shall become immediately fully vested.

 

c.                                       If you are terminated without Cause,
you shall only be entitled to the benefits set forth in either Section 5(a) or
Section 5(b).

 

--------------------------------------------------------------------------------


 

d.                                      For purposes herein, “Cause” shall mean
(i) failure to perform your assigned duties or responsibilities as a service
provider (other than a failure resulting from the your Disability) after notice
thereof from the Company describing your failure to perform such duties or
responsibilities; (ii) your engaging in any act of dishonesty, fraud or
misrepresentation; (iii) your violation of any federal or state law or
regulation applicable to the business of the Company or its affiliates;
(iv) your breach of any confidentiality agreement or invention assignment
agreement between you and the Company (or any affiliate of the Company); or
(v) your being convicted of, or entering a plea of nolo contendere to, any crime
or committing any act of moral turpitude.

 

e.                                       For purposes herein, “Change of
Control” shall mean (i) a sale, lease or disposition of all or substantially all
of the assets of the Company, or (ii) a merger or consolidation (in a single
transaction or a series of related transactions) of the Company with or into any
other corporation or corporations or other entity, or any other corporate
reorganization, where the stockholders of the Corporation immediately prior to
such event do not retain more than fifty percent (50%) of the voting power of
and interest in the successor entity (excluding any transactions if the primary
purpose of the transaction is to obtain financing from new or existing
investors).

 

6.                                       Relocation and housing search in San
Diego.      Optimer will reimburse you for reasonable costs associated with
moving your household goods to San Diego. Optimer will arrange and pay for your
travel to San Diego on up to two occasions to assist with your search for a new
residence and for your airfare when you travel to San Diego to move. In
addition, if needed, Optimer will reimburse you for up to 30 days temporary
housing in San Diego. You may have a taxable event for funds reimbursed towards
temporary living expenses. It is recommended you seek the advice of a tax
professional.

 

7.                                       Bonus Program. Currently Optimer does
not have a bonus program, but we will be recommending a Company wide annual
bonus program for approval by Optimer’s Board of Directors in 2006. For Vice
President level positions, approval will be requested for a cash bonus of up to
20% (twenty percent) of Executive’s annual salary at that time. The Compensation
Committee will be asked to waive pro-ration calculation for your first year
bonus.

 

Start date is scheduled for on or before July 17, 2006.

 

You should be aware that your employment with the Company is for no specified
period and constitutes at-will employment. As a result, you are free to resign
at any time, for any reason or for no reason. Similarly, the Company is free to
conclude its employment relationship with you at any time, with or without
cause, and with or without notice.

 

For purposes of federal immigration law, you will be required to provide to the
Company documentary evidence of your identity and eligibility for employment in
the United States. Such documentation must be provided to us within three
(3) business days of your date of hire, or our employment relationship with you
may be terminated.

 

As a Company employee, you will be expected to abide by company rules and
regulations. You will be specifically required to sign an acknowledgment that
you have read and understand the company rules of conduct, which is included in
our employee handbook. You will also be expected to sign and comply with an
Employee Proprietary Information Agreement, which requires, among other
provisions, the assignment of patent rights to any invention made during your
employment at the Company and non-disclosure of proprietary information. You
will receive an electronic copy of both our employee handbook and our Employee
Proprietary Information Agreement for your review with this employment offer.

 

We look forward to working with you as part of the Optimer team. If you accept
the position, please sign and return your acceptance letter to Diane McCarty, no
later than June 20, 2006, If you have any questions, please e-mail or call me or
Diane at your convenience.

 

Best Regards,

 

Michael Chang

Chief Executive Officer

 

I accept the offer as stipulated above:

/s/ Kevin P. Poulus

 

6/15/06

 

 

Signature

 

Date

 

 

--------------------------------------------------------------------------------


 

Optimer Pharmaceuticals, Inc.

10110 Sorrento Valley Road, Suite C

San Diego, CA  92121

 

October 2, 2008

 

Kevin Poulos

Optimer Pharmaceuticals, Inc.

10110 Sorrento Valley Road, Suite C

San Diego, CA  92121

 

Re:                             Amendment to Agreement Regarding Employment
Terms

 

Dear Kevin:

 

This Amendment (the “Amendment”) to your Letter Agreement with Optimer
Pharmaceuticals, Inc. (the “Company”) dated June 15, 2006 (the “Agreement”)
amends the terms and conditions of the Agreement to the extent provided herein. 
The Company is proposing to adopt a Severance Benefit Plan in which you may be
eligible to participate (the “Plan”).  In exchange for the potential benefits
you may receive under the Plan, by your acknowledgement below, you will forego
your severance benefits currently set forth in the Agreement.

 

Contingent and effective upon the Company’s Compensation Committee or Board of
Directors duly adopting the Plan, Section 5 of the Agreement shall be deleted in
its entirety and of no further force or effect.

 

Except as specifically amended by this Amendment, the terms and conditions of
the Agreement shall remain in full force and effect.  This Amendment may be
executed in two or more counterparts, each of which shall be deemed an original
and all of which together shall constitute one and the same instrument.  Please
sign this Amendment and return it to the Company at your earliest convenience.

 

Sincerely,

 

OPTIMER PHARMACEUTICALS, INC.

 

 

By:

/s/ John D. Prunty

 

 

John D. Prunty

 

 

Chief Financial Officer

 

 

 

ACCEPTED AND AGREED:

 

 

/s/ Kevin Poulos

 

Kevin Poulos

 

 

--------------------------------------------------------------------------------